                                          UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF OREGON

In re                                              )              17-63642-tmr13
                                                       Case No. __________________
Patricia Lynn Gillen                               )
                                                   )   NOTICE OF HEARING ON MOTION
                                                   )   FOR RELIEF FROM DEBTOR’S
                                                   )   AUTOMATIC STAY IN A CHAPTER
                                                   )   7/13 CASE, AND/OR CODEBTOR’S
Debtor(s)                                          )   STAY IN A CHAPTER 13 CASE

                                                                      Patricia Lynn Gillen
The attached Response, filed for the respondent, _____________________________________________________,            who is
                                         Debtor(s)
the (debtor, trustee, etc.) _______________________________,   is in response to the Motion for Relief from Stay filed on
                                                     US Bank Trust National Association*
behalf of (moving party) ______________________________________________________________________________.

 The name and service address of the respondent's attorney (or respondent, if no attorney) are: Matthew A. Casper, 3995
                                                                                                ______________________
Hagers Grove Rd.  SE  POB  12829  Salem,  OR 97309
 __________________________________________________________________________________________________.

(If debtor is respondent) The debtor’s address and Taxpayer ID#(s) (last 4 digits) are: 1111 Pumpkin Ridge Dr., Eagle
                                                                                        ______________________________
Point, OR   97524; 3228
__________________________________________________________________________________________________.

NOTICE IS GIVEN THAT:

A Telephone Hearing on the Motion, at which no testimony will be taken, will be held as follows:

    Date:                02/05/19
    Time:                1:30PM
    Call In Number:      (888) 684-8852
    Access Code:         3702597

[Note: If you have problems connecting, call the court at (503) 326-1500 or (541) 431-4000.]

                                         TELEPHONE HEARING REQUIREMENTS

1. You must call in and connect to the telephone hearing line or personally appear in the judge’s courtroom no later than your
   scheduled hearing time. The court will not call you.

2. You may be asked to call again from another phone if your connection is weak or creates static or disruptive noise.

3. Please mute your phone when you are not speaking. If you do not have a mute function on your phone, press *6 to mute
   and *6 again to unmute if you need to speak. Do not put the court on hold if it will result in music or other noise. If
   available, set the phone to "Do Not Disturb" so it will not ring during the hearing.

4. When it is time for you to speak, take your phone off the “speaker” option or headset to minimize background noise and
   improve sound quality. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in the
   room. Be aware that telephone hearings may be amplified throughout the courtroom.

5. Do not announce your presence until the court calls your case. Simply stay on the line, even if there is only silence, until
   the judge starts the hearings, and then continue to listen quietly until your case is called.

6. Whenever speaking, first identify yourself.

7. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.
                                                                     /s/ Matthew A. Casper
                                                                     ____________________________________________
                                                                     Signature

I certify that: (1) the response was prepared using a copy of the ORIGINAL Motion; (2) if the Response was electronically filed,
the response was prepared using the “FILLABLE” PDF version of the Motion unless the Motion was filed on paper and it could
                                                                           01/24/19 copies of this Notice and the Response
not be otherwise electronically obtained from the movant; and (3) that on __________
were served on the moving party's attorney (or moving party, if no attorney) at the address shown in the Notice of Motion.

                                                            /s/ Matthew A. Casper
                                                            _______________________________________________________
721 (6/1/13)                                                Signature & Relation to Respondent
                                 Case 17-63642-tmr13            Doc 32      Filed 01/24/19
                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF OREGON

In re                                       ) Case No. 17-63642-tmr13
Patricia Lynn Gillen                        )
                                            ) (Check all applicable boxes)
                                            )     Ch. 7/13 Motion for Relief from
                                            )         Debtor     Chapter 13 Codebtor Stay
                                            )     Filed by Creditor:
                                            )      US Bank Trust National Association*
                                            )     Response to Stay Motion filed by Respondent:
Debtor(s)                                   )     Patricia Lynn Gillen

1. Debt, Default, Other Encumbrances, Description and Value of Collateral (To be completed by creditor)

    a. Description of collateral (car model, year, VIN, property address):
        Real Property located at 1111 Pumpkin Ridge Rd., Eagle Point, OR 97524-9033 as described in
        the deed of trust, a copy of which is attached hereto.
        *US Bank National Association as Trustee of the Tiki Series III Trust
    b. Amount of debt: $ 303,570.85            consisting of principal: $ 226,860.43 ; interest: $       7,760.89   ;
       other:
        Late Charges - $93.27; Arrearage P&I/Escrow $63,722.45; Corp Adv - $1,500.00; Funds owed by
        Borrower - $3,634.91; Funds owed to Borrower - ($1.10)
        An exact payoff figure can be obtained upon request.
    c. Description, amount and priority of other encumbrances on collateral. If not known, include applicable
       information from debtor’s schedules if available on PACER:
        n/a


        Total debt secured by collateral (total 1.b. + 1.c.): $   303,570.85       .

    d. Value of collateral: $     305,170.00     .
       Equity in collateral: $     1,599.15       , after deducting $      24,413.60      liquidation costs.

    e. Current monthly payment: $          1,433.38      .

    f. If Chapter 13:

        (1) $ 15,766.08 postpetition default consisting of (e.g., $            0.00      payments, $       0.00
            late charges, $ 0.00    fees):
         $15,767.18 - 11 months (3/1/18 - 1/1/19) @ $1,433.38; Funds Owed to Borrower ($1.10)

        (2) $     63,765.73      prepetition default consisting of       amounts specified in proof of claim, or,
                consisting of:
        n/a

    g. If Chapter 7, total amount of default $                       .


720.80 (12/1/2018)                              Page 1 of 5
                                 Case 17-63642-tmr13          Doc 32
                                                                  30     Filed 01/24/19
                                                                               01/10/19
RESPONSE (Identify specific items disputed and specify what you contend are the pertinent facts including why
there is a postpetition default, if applicable) (to be completed by respondent):
 Admit. Debtor will agree to stipulate to cure the default over 12 months or relief from the automatic
 stay may be granted.




2. Relief from stay should be granted because (check all that apply): (To be completed by creditor)
        Lack of adequate protection because of failure to make sufficient adequate protection payments and
        lack of a sufficient equity cushion.
        Lack of insurance on collateral.
         No equity in the collateral and the property is not necessary for an effective reorganization.
         Failure of debtor to make Chapter 13 plan payments to the trustee.
         Failure of debtor to make direct payments to secured creditor required by Chapter 13 plan.
         Other (describe):




RESPONSE (Specify why relief from stay should be denied. If respondent proposes to cure a postpetition
default, detail the cure by attaching a proposed order using Local Form (LBF) 720.90 available at
https://www.orb.uscourts.gov under Forms/Local Forms) (to be completed by respondent):
Deny. Creditor is protected by the prompt cure of the default.




3. Background (To be completed by creditor)

   a. Date petition filed:               Current Chapter:          (7 or 13)
      If 13, current plan date                Confirmed:        Yes       No
      If 13, treatment of creditor’s prepetition claim(s) in plan:
    The debtor will cure the default and maintain the contractual installment payments.




      If 7, debtor    has       has not stated on Local Form (LBF) 521 or 521.05 that debtor intends to
      surrender the collateral.

   b. Creditor has a lien on the collateral by virtue of (check all applicable sections and also see paragraph 6
        below):
        Security agreement, trust deed or land sale contract dated 06/25/2005 , and, if applicable, an
        assignment of said interest to creditor. The security interest was perfected as required by applicable
        law on 06/30/2005 .


720.80 (12/1/2018)                           Page 2 of 5
                             Case 17-63642-tmr13           Doc 32
                                                               30   Filed 01/24/19
                                                                          01/10/19
         Retail installment contract dated               , and, if applicable, an assignment of said interest to
         creditor. The security interest was perfected on the certificate of title on                 .
         Other (describe):




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
Admit




4. Request for Relief from Codebtor Stay (Chapter 13 only)
   a.                             , whose address is
                                 , is a codebtor on the obligation described above, but is not a debtor in this
      bankruptcy.

   b. Creditor should be granted relief from the codebtor stay because (check all applicable boxes):
           codebtor received the consideration for the claim held by creditor,          debtor’s plan does not
      propose to pay creditor’s claim in full,           creditor’s interest would be irreparably harmed by
      continuation of the codebtor stay as a result of the default(s) described above and/or      because:




RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
No response required.




5. Other Pertinent Information (To be completed by creditor, if applicable):
In the event that the automatic stay in this case is modified, this case dismisses, and/or the Debtors
obtain a discharge and a foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of Movant.

Movant, directly or through an agent, has possession of the Note. The Note is either made payable to
Movant or has been duly endorsed.

The amount in paragraph 1(f) is an approximate default amount. An exact reinstatement amount can
be obtained upon request.
RESPONSE (Identify any disputed items and specify the pertinent facts) (to be completed by respondent):
No response required.




720.80 (12/1/2018)                           Page 3 of 5
                             Case 17-63642-tmr13           Doc 32
                                                               30   Filed 01/24/19
                                                                          01/10/19
6. Relief Requested (check all applicable sections): (To be completed by creditor)

      Creditor requests relief from the automatic stay to allow it to foreclose its lien on the above identified
      collateral, and, if necessary, to take appropriate action to obtain possession of the collateral.

      Creditor has a security interest in real property and requests relief from stay with respect to an act against
      such property and that the relief be binding in any other bankruptcy case purporting to affect such real
      property filed not later than 2 years after the date of the entry of an order granting this motion. (If you
      check this box, you must complete paragraph 5 above to support this request. If you do not do so, the
      Court will not grant relief binding in any other bankruptcy case.)

      Creditor requests that the 14-day stay provided by FRBP 4001(a)(3) be waived based on the following
      cause:




      Other (describe and explain cause):
   Creditor requests relief from the automatic stay to potentially pursue a short sale or a deed in lieu of
   foreclosure as alternatives to foreclosure.

   Movant further requests that upon entry of the order granting relief from stay, it be exempted from
   further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.


RESPONSE (Identify any disputed items and specify the pertinent facts. If respondent agrees to some relief, attach
a proposed order using Local Bankruptcy Form (LBF) 720.90 available at https://www.orb.uscourts.gov under
Forms/Local Forms) (to be completed by respondent):
Deny. Debtor will stipulate to an APO to cure the default or relief from the automatic stay may be
granted.




7. Documents:

   If creditor claims to be secured in paragraph 3.b. above creditor has attached to and filed with this
   motion a copy of the documents creating and perfecting the security interest, if not previously attached to
   a proof of claim.

   If this case is a Chapter 13 case and the collateral as to which creditor seeks stay relief is real property,
   creditor has attached to and filed with this motion a postpetition payment history current to a date not more
   than 30 days before this motion is filed, showing for each payment the amount due, the date the payment
   was received, the amount of the payment, and how creditor applied the payment.

720.80 (12/1/2018)                           Page 4 of 5
                             Case 17-63642-tmr13           Doc 32
                                                               30   Filed 01/24/19
                                                                          01/10/19
RESPONDENT requests creditor provide Respondent with the following document(s), if any marked, which are
pertinent to this response:
      Postpetition payment history if not required above.
      Documents establishing that creditor owns the debt described in paragraph 1 or is otherwise a proper
      party to bring this motion.
      Other document(s) (specific description):




Creditor/Attorney                                            Respondent Debtor/Attorney (by signing, the
                                                             respondent also certifies that [s]he has not altered
                                                             the information completed by creditor)

Signature: /s/ Scott D. Crawford                             Signature: /s/ Matthew A. Casper
Name: Scott D. Crawford                                      Name: Matthew A. Casper
Address: 121 Southwest Salmon Street                         Address: 3995 Hagers Grove Rd. SE; POB 12829
11th Floor, Portland, OR 97204                               Salem, OR 97309
Email Address: bankruptcy@zbslaw.com                         Email Address: mcasper@olsendaines.com
Phone No: (503) 946-6558                                     Phone No: 503-362-9393
OSB#:                  086448                                OSB#:                  062903


                                                             Respondent Codebtor/Attorney (by signing,
                                                             the respondent also certifies that [s]he has not
                                                             altered the information completed by creditor)

                                                             Signature:
                                                             Name:
                                                             Address:

                                                             Email Address:
                                                             Phone No:
                                                             OSB#:



You are hereby notified that the creditor is attempting to collect a debt and any information obtained will be
used for that purpose.


720.80 (12/1/2018)                           Page 5 of 5
                             Case 17-63642-tmr13           Doc 32
                                                               30   Filed 01/24/19
                                                                          01/10/19
